MoCLELLAN, J.
(concurring). — In the absence of a binding (upon a ticket passenger) rule of the carrier requiring such passengers, for known, to such passengers, flag stations, to notify the conductor of the train, *487before arriving at the ticket stipulated destination, that 'the passenger’s destination is for that point, there is no primary obligation on such ticket passenger to notify the conductor of his or her destination. — San Antonio Ry. Co. v. Dykes (Tex. Civ. App.) 45 S. W. 758; Mo., K. & T. Ry. Co. v. Glass, 46 Tex. Civ. App. 126, 102 S. W. 447; C. R. & C. R. R. Co. v. Lyon, 89 Ga. 16, 15 S. E. 24, 15 L. R. A. 857, 32 Am. St. Rep. 72; 2 Hutchinson on Carriers, § 1126, pp. 1327, 1328; Pence v. L. & N. R. R. Co. (Ky.), 64 S. W. 905. The ticket sold by the carrier to the passenger for such destination is conclusive notice to the carrier of the fact of such passenger’s destination. — San Antonio Ry. Co. v. Dykes, supra; Mo., K. & T. Ry. Co. v. Glass, supra. If the conductor, the carrier’s representative on the train, is negligent in the performance of his duty to take up tickets held by those en route, that omission is of no moment to the ticket passenger to a flag station, in the absence of a binding rule before indicated, unless after being advised by facts or circumstances that he (passenger) will be or has been carried beyond his ticket stipulated destination at a flag station he fails, under familiar doctrine, to exercise reasonable care and diligence to avert the damnifying consequences of a breach of the duty owed to him by the carrier.
Contributory negligence must he founded on a breach of duty. As I view it, there is no primary duty on the ticket passenger to a. flag station to anticipate that the carrier will not perform its contract and duty with respect to the stopping of its train on which the ticket passenger is en route at the ticket stipulated destination at a flag station. On the contrary, in the absence of countervailing facts or circumstances brought to the knowledge of a ticket passenger, and in the absence of the binding rule before mentioned, such passenger may *488assume that he will be afforded proper opportunity to alight at tbe destination stipulated in, the ticket tbe carrier'has sold him.
These yiews are not in .accord with some of tbe rulings made in this case on former appeal (160 Ala. 584r 588, 49 South. 323) and reflected in the opinion on this appeal.
Holding tbe view of tbe law indicated, I concur in tbe result only.